               Case 1:20-cv-02112-RA Document 32 Filed 02/09/21 Page 1 of 1


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 S &P INVESTMENT GROUP, LLC,                                        DATE FILED: 2-9-21

                              Plaintiff,
                                                                       20-CV-2112 (RA)
                         v.
                                                                            ORDER
 KINGDOM MATERIALS HOLDINGS LLC,
 et al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         On January 13, 2021, the Court ordered Plaintiff to inform the Court how it intended to proceed

against Defendant Kingdom Resources, LLC, in light of Defendant Kingdom Materials Holdings’

representation that it and Defendant Kingdom Resources are not affiliated. Dkt. 30. Plaintiff was

instructed to respond no later than January 20, 2021. Id. When Plaintiff failed to timely comply, the

Court issued another order, instructing Plaintiff to reply no later than February 5, 2021. Dkt. 31. In this

second order, the Court informed Plaintiff that failure to comply may result in sanctions against it. See

id. (citing Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009)).

         Accordingly, no later than February 16, 2021, Plaintiff shall submit a letter advising the Court of

how it intends to proceed against Defendant Kingdom Resources, LLC. If it fails to comply by this date,

then the Court will dismiss Defendant Kingdom Resources, LLC, from this action.

SO ORDERED.

Dated:      February 9, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
